Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was denied his right to effective assistance of counsel. "[T]he evidence, the law and the circumstances of [this] case, viewed together and as of the time of representation, reveal that meaningful representation was provided” (People v Satterfield, 66 NY2d 796, 798-799). (Appeal from Judgment of Monroe County Court, Parenti, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Pine, Lawton, Balio and Boehm, JJ.